Missouri Court of Appeals
                              Southern District



DECEMBER 30, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b).

     1.    SD33871, SD33872 & SD33873 (Consolidated)
                       Interest of Z.N.S., D.J.S., and K.L.S. J.L.M., Appellant
                       vs.
                       Greene County Juvenile Office, Respondent


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 30.25(b).

     1.    SD33654       State of Missouri, Plaintiff-Respondent
                         vs.
                         Johnny R. Davis, Jr., Defendant-Appellant